OPINION — AG — UNDER THE PROVISIONS OF 34 O.S.H. 8 AS AMENDED, WHERE A PROTEST OR PROTESTS HAVE BEEN FILED AGAINST AN INITIATIVE PETITION WITHIN THE TEN DAYS PERIOD REFERRED TO IN SAID SECTION, AND SAID TEN DAY PERIOD HAS EXPIRED, NO CITIZEN MAY THEREAFTER BECOME A PROTESTANT AGAINST SAID PETITION UNLESS SAID PROTEST OR PROTESTS FILED WITHIN SAID TEN DAY PERIOD IS ABANDONED, BY THE PARTY FILING SAME, IN WHICH EVENT THE ABANDONED PROTEST OR PROTESTS MAY BE REVIVED WITHIN FIVE DAY BY ANY OTHER CITIZEN OF THIS STATE.   THE AG IS OF THE OPINION THAT UNDER THE FACTS STATED, THE PERSONS SIGNING THE DOCUMENT REFERRED TO IN YOU LETTER SHOULD NOT BE TREATED BY YOU AS PROTESTANTS AGAINST INITIATIVE PETITION NO. 271, BY REASON OF HAVING SIGNED SUCH DOCUMENT AND PRESENTED IT TO YOU. (RICHARD HUFF)